Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Bernard on August 29, 2022.
	Claim 1 was rewritten as follows:
--Claim 1.	A method for detecting a presence or an absence of
an antimicrobial surface coating, comprising the steps of:
providing a substrate;
	pre-treating the substrate with an antimicrobial surface coating solution comprising an antimicrobial component configured to covalently bond to the substrate, wherein the antimicrobial surface coating solution does not comprise a detectable fluorophoric dye compound;
separately applying a detectable fluorophoric dye compound to a surface of the
substrate at a time after the step of pre-treating the substrate;
irradiating the surface of the substrate with ultraviolet radiation in a
100-415 nm wavelength range to excite the detectable fluorophoric dye compound;

observing fluorescence corresponding to the excited detectable
fluorophoric dye compound; and
determining, based on the observed fluorescence, the presence or the absence of the antimicrobial surface coating;
wherein the determining step comprises obtaining fluorescence intensity
data and comparing the obtained fluorescence intensity data to at least one of
predetermined threshold intensity data and intensity data of a control area of the
substrate known to be coated with an antimicrobial surface coating or known to
lack an antimicrobial surface coating. –
	Claim 2 was canceled since the limitations recited in claim 2 were incorporated into claim 1. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/071,781 is being allowed since the closest prior art references to Gurvich (US 2021/0388217), Chen et al ( US 6,864,489) and Hofmann et al (WO 2008/157323) fail to teach or fairly suggest a method for detecting a presence or an absence of an antimicrobial surface coating on a substrate by first applying an antimicrobial coating solution comprising an antimicrobial component to a surface of a substrate, wherein the antimicrobial coating solution does not contain a detectable fluorophoric dye compound, separately applying a detectable fluorophoric dye compound to a surface of the substrate at a time after the application of the antimicrobial coating solution to the substrate, irradiating the surface of the substrate with ultraviolet radiation in a range of 100-415 nm to excite the fluorophoric dye compound, observing fluorescence corresponding to the fluorophoric dye compound by obtaining fluorescence intensity data, comparing the fluorescence intensity data to a predetermined threshold intensity or an intensity of a control area on the substrate, and determining the presence or the absence of the antimicrobial surface coating based on the comparison. In each of Gurvich, Chen et al and Hofmann et al, an antimicrobial surface coating is detected on a surface of a substrate by applying a composition containing both an antimicrobial component and a fluorophoric dye component to a surface of a substrate and then irradiating the surface with ultraviolet radiation at a later time. The prior art reference to Grossman et al (US 2018/0368648) fails to teach or fairly suggest applying a fluorescent or fluorophoric dye to a substrate already containing an antimicrobial component and then irradiating the substrate with ultraviolet radiation to excite the fluorescent or fluorophoric dye, but rather, teaches of applying a generic “dye” to a sponge containing an antimicrobial and observing the sponge for antimicrobial efficacy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 29, 2022